United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 27, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41227
                          Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

RIGOBERTO DE PAZ-RIVAS,

                                               Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (2:04-CR-72-ALL)
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     An unpublished per curiam opinion and judgment of remand was

filed in this appeal on April 7, 2005, and the mandate issued on

April 29, 2005.   This panel, proceeding sua sponte, has now reheard

the captioned appeal and concludes that, in light of the previous

issuance by the district court of an amended judgment that conformed

to the agreed position of the government and the appellant, our

original opinion was incorrect in ruling that the district court had

lacked jurisdiction to enter its amended judgment. We are satisfied


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that our judgment vacating the district court’s amended judgment and

remanding for entry of the appropriate judgment was improvidently

issued.   Therefore, in the interest of judicial economy, our

opinion, judgment, and mandate should be and hereby are recalled,

and this appeal is dismissed as moot.   In consequence, the amended

judgment of the district court sentencing de Paz under 8 U.S.C. §

1326(a) only, for which the maximum imprisonment was 2 years, stands

as the final judgment of that court.

OPINION, JUDGMENT, AND MANDATE WITHDRAWN; APPEAL DISMISSED AS MOOT;
AMENDED JUDGMENT OF DISTRICT COURT AND SENTENCE IMPOSED THEREIN
REINSTATED.




                                 2